Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/924,508 is presented for examination by the examiner.


 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claim 1, 10, and 18, a port forwarding policy is defined twice.  It is unclear the two are the same or not.

As per claim 4 the same confusion is present as in claim 3.  Additionally, the same type of indefiniteness occurs from reciting “the scan” as there are (2) scans defined.  Both instances of scan could be clarified if each storing step made clear which scan is intended, i.e. the scan of the first device or the scan of the third device, respectively.  Also a port forwarding policy is defined again rendering “the port forwarding policy” indefinite.
As per claims 12 and 20 they possess the same clarity problems as mentioned for claim 3.
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –









Claims 1-6, 8-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL entitled “"Low-cost flow-based security solutions for smart-home IoT devices” authored by Sivanathan et al., hereinafter Sivanathan.
As per claims 1, 10 and 18 Sivanathan teaches configuring a port forwarding policy on a first device [home gateway/router] based on a network session information (§ III A); performing, by a processing device, a scan of a second device based on a port forwarding policy (§ III B); and storing the results of the scan [records § III B].
As per claims 2, 11, and 19, Sivanathan teaches performing an action based on the scan [installs rules, § III B].
As per claims 3, 12, and 20 Sivanathan teaches selecting the first device based on the first device performing network address translation (NAT) (§ III C), wherein the first device is communicatively coupled to the second device, and wherein the second device is configured to communicate through the first device (Fig. 2); 
accessing network session information associated with the first device, wherein the network session information comprises an address [IP address] associated with the second device (§ III C last ¶); and 
determining an identifier [MAC] associated with the second device based on the network session information (§ III C last ¶).

determining, with the processing device, an identifier associated with the third device based on the network session information [URL from XML]; 
configuring a port forwarding policy on the second device based on the network session information associated with the second device [SSDP scan – manipulates port mapping]; 
performing a scan of the third device based on the port forwarding policy [attack detection – attempts to access IoT from the external device]; and storing the results of the scan [trace file]. [for purposes of dependent claim 4, the mapping of the first device is now the laptop containing the python scripts which configures port forwarding policies and sends them to the home gateway (“script created a specific SOAP-based HTTP POST request and sent it to the WANIPConnection control”); SSDP-Port forwarding-Attack detection of §4 teaches these above steps] 
As per claims 5 and 13, Sivanathan teaches the first device is at least one of a router, a firewall, a switch, or a carrier grade (CG) NAT device (§ III C).
As per claims 6 and 14, Sivanathan teaches the port forwarding policy of the first device is configured using at least one of an application programming interface (API), command line interface (CLI), or a simple network management protocol (SNMP) interface (Fig. 3 and § III A).

As per claims 9 and 17, Sivanathan teaches the unique identifier of the second device further comprises a media access control (MAC) address associated with the first device (§ III C and mac-gw known parameter § V – Remote access rules).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sivanathan in view of USP Application Publication 2018/0234266 to Rudolph et al., hereinafter Rudolph.
As per claims 7 and 15, Sivanathan does not explicitly teach determining an operating system (OS) of the second device based on the network session information.  Sivanathan already teaches that the IoT devices send an XML file describing their functionalities (under SSDP scan section).  Rudolph teaches including the OS of the IoT device in the metadata (0134).  Including the OS in the XML is obvious and does not produce any unpredictable results.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431